April 29, 2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus BASIC Money Market Fund, Inc. File No. 811-6604 Dear Sir/Madam, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the annual period ended February 28, 2013. Please direct any questions or comments to the attention of the undersigned at (212) 922-6903. Very truly yours, /s/ Benedetto E. Frosina Benedetto E. Frosina, Paralegal BF/ Enclosures
